DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montevirgen et al US 2015/0070826.
Regarding claim 1, Montevirgen teaches a flexible liquid-crystal-screen module, comprising: a groove-type middle bezel (fig. 6 202), a flexible liquid-crystal display (206) and a backlight assembly (212), wherein, the backlight assembly is fixed at a bottom of a groove of the groove-type middle bezel; the flexible liquid-crystal display is fixed on an opening of the groove of the groove-type middle bezel, and the backlight assembly is spaced from the flexible liquid- crystal display.
Regarding claim 6, Montevirgen teaches a method of assembling a flexible liquid-crystal-screen module, comprising: fitting a backlight assembly at a bottom of a groove of a middle bezel (202 see fig. 6)); lapping a flexible liquid-crystal display (206) on an opening of the groove of the groove-type middle bezel, the backlight assembly and the flexible liquid-crystal display being spaced from each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montevirgen in view of Shin US 2015/0261033 and Chang US 2011/0141765.
Regarding claim 2, Montevirgen teaches all the limitations of claim 2 except the flexible liquid-crystal display comprises a curved-surface cover plate, an optical adhesive, and an assembly of a curved-surface polarizer and a curved-surface glass, and the curved-surface cover plate, the optical adhesive, and the assembly of the curved- surface polarizer and the curved-surface glass are stacked sequentially; the backlight assembly comprises a backlight reflecting sheet, a backlight light- guide plate, a light bar, a backlight diffusing film and a backlight brightness- enhancement film stacked sequentially.  Montevirgen does disclose a curved-surface cover plate and display panel and a backlight but does not provide a breakdown of the subcomponents.  Shin teaches a comprises a curved-surface cover plate (101a), an optical adhesive [0181], and an assembly of a curved-surface polarizer [0178] and a curved-surface glass [0178] (CF glass), and the curved-surface cover plate (101a), the optical adhesive [0181], and the assembly of the curved- surface polarizer [0178] and the curved-surface glass [0178](CF glass) are stacked sequentially to realize a curved display unit [0010].   Therefore, it would have been obvious to one of ordinary skill in the art to modify Montevirgen in view of Shin to realize a curved display.
Chang teaches a backlight assembly comprises a backlight reflecting sheet (fig. 1 170), a backlight light- guide plate (110), a light bar (120), a backlight diffusing film(130) and a backlight brightness- enhancement film stacked sequentially as a conventional backlight which has benefits of lower costs and typically easier to implement.  Therefore, it would have been obvious to one ordinary skill in the art modify the references in view of Chang to gain benefits of conventionality.

Regarding claim 4, Chang teaches the backlight brightness-enhancement film comprises a backlight lower brightness- enhancement film (fig. 1 140)and a backlight upper brightness-enhancement (150) film stacked sequentially.
Claims 5 and 7 are is rejected under 35 U.S.C. 103 as being unpatentable over Montevirgen in view of Thunhorst et al US 2011/0043719.
Regarding claims 5 and 7, Montevirgen teaches all the limitations of claim 5 except the backlight assembly is fixed at the bottom of the groove of the groove-type middle bezel by using an adhesive or a double-sided adhesive tape.  Thurnhorst teaches a backlight assembly (1030) is fixed at the bottom of the groove of the groove-type middle bezel (210)by using an adhesive or  [0010] a double-sided adhesive tape for reuding weight and thickness [0007].  Therefore it would have been obvious to one of ordinary skill in the art to modify Montevirgen in view of Thurnhorst to reduce thickness and costs.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Montevirgen in view of Chang US 2011/0141765.
Montevirgen teaches all the limitations of claim 8 except fitting the backlight assembly at the bottom of the groove of the groove-type middle bezel, further comprises: sequentially stacking a backlight reflecting sheet, a backlight light-guide plate, a backlight diffusing film, and a backlight brightness-enhancement film on the bottom of the groove of the groove-type middle bezel.  Chang teaches the backlight assembly at the bottom of the groove of the groove-type middle bezel, further comprises: sequentially stacking a backlight reflecting sheet (fig. 1 170), a backlight light-guide plate (110), a backlight diffusing film (130), and a backlight brightness-enhancement film (140) on the bottom of the groove of the groove-type middle bezel as a conventional backlight which has benefits of lower costs and typically easier to implement.  Therefore, it would have been obvious to one ordinary skill in the art modify the references in view of Chang to gain benefits of conventionality.

s 9-10 /are rejected under 35 U.S.C. 103 as being unpatentable over Montevirgen in view of Shin US 2015/0261033.
Regarding claim 9, Montevirgen teaches all the limitations of claim 9 except assembling the flexible liquid- crystal display comprises stacking sequentially an optical adhesive and an assembly of a curved-surface polarizer and a curved-surface glass at a bottom of a curved cover plate.  Shin teaches assembling the flexible liquid- crystal display comprises stacking sequentially an optical adhesive [0181] and an assembly of a curved-surface polarizer[0178] and a curved-surface glass [0178](CF glass) at a bottom of a curved cover plate to realize a curved display unit [0010].   Therefore, it would have been obvious to one of ordinary skill in the art to modify Montevirgen in view of Shin to realize a curved display.
Regarding claim 10, Shin teaches stacking sequentially the optical adhesive and the assembly of the curved-surface polarizer and the curved-surface glass further comprises: sequentially stacking an optical adhesive [0181], a curved-surface upper polarizer [0178], a curved-surface upper glass [0178](CF glass), a curved-surface lower glass [0178] (TFT glass), and a curved- surface lower polarizer [0178].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871